Title: From James Madison to James Monroe, 22 August 1813
From: Madison, James
To: Monroe, James


Dear Sir
Montpelier Aug. 22. 1813
I return the letter from Mr. Skinner to Genl. Mason, which merits attention as a circumstancial corroboration of other indications. I return also the letter from S. Kingston with the blank copy of the new licences. It is truly mortifying that an enemy depending on us for the necessaries of life should be permitted thus to regulate our whole trade as effectually by orders of the Cabinet as it could be done by an acknowledged authority of the British Legislature.

Our drought continues. Showers have refreshed particular spots in the neighborhood; but that under my eye and immediately around, is suffering the extremity of distress. Affece. respects
J. Madison
